             Case 4:20-cv-05019-SAB                   ECF No. 13         filed 08/12/20      PageID.62 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                                 U.S. DISTRICT COURT
                                                                   for thH_                                EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                                                                                                              Aug 12, 2020
                                                                                                                SEAN F. MCAVOY, CLERK
             UNITED STATES OF AMERICA,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-05019-SAB
                                                                     )
                                                                     )
               $717,201.44 U.S. CURRENCY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Default Judgment and Final Order of Forfeiture, ECF No. 11, is GRANTED.
u
              The Defendant property is hereby forfeited to the United States of America and no right, title, or interest shall exist in any
              other person or entity.
              The United States Secret Service shall dispose of the forfeited property described herein in accordance with law.
              A default judgment against the interest of Kelly A. Simpson is entered.

This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian                                             on a Motion for Default Judgment.




Date: August 12, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
